UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number: 000-27648 MAGICJACK VOCALTEC LTD. (Exact name or Registrant as specified in its charter) STATE OF ISRAEL (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12 HAOMANUT STREET, 1ST FLOOR POLEG INDUSTRIAL ZONE, NETANYA, ISRAEL 4250445 (Address of principal executive offices, including zip code) (561) 749-2255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (do not check if a smallerreporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x There were 15,855,358 ordinary shares with no par value outstanding at April 30, 2016. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 5 Condensed Consolidated Statement of Capital Equity (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 36 ITEM 4. Controls and Procedures 36 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 37 ITEM 1A. Risk Factors 37 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3. Defaults Upon Senior Securities 37 ITEM 4. Mine Safety Disclosures 37 ITEM 5. Other Information 37 ITEM 6. Exhibits 38 1 DEFINITIONS In this quarterly report on Form 10-Q, unless the context otherwise requires: · references to “magicJack VocalTec,” the “Company,” “we,” “us” or “our” are to magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Registrant”), and its subsidiaries; · references to “ordinary shares”, “our shares” and similar expressions refer to the Registrant’s Ordinary Shares, no par value; · references to “$” or “dollars” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. Except as otherwise indicated, financial statements of, and information regarding, magicJack VocalTec are presented in U.S. dollars; and · references to the “magicJack devices” are to the original magicJack®, the magicJack PLUSTM, the New magicJack PLUSTM , the magicJackGO and the magicJackEXPRESSTM. 2 PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Investments, at fair value Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $408 and $455, respectively Inventories Deferred costs Prepaid income taxes Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax assets, non-current Deposits and other non-current assets Total assets $ $ LIABILITIES AND CAPITAL EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies (Note 9) Capital equity Ordinary shares, No par value; 100,000 shares authorized; 25,037 and 25,036 shares issued at March 31, 2016 and December 31, 2015, respectively Additional paid-in capital Treasury stock (9,191 and 9,426 shares at March 31, 2016 and December 31, 2015, respectively) ) ) Retained earnings Total capital equity Total liabilities and capital equity $ $ See accompanying notes to condensed consolidated financial statements. 3 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information) For the Three Months Ended March 31, Net revenues $ $ Cost of revenues Gross profit Operating expenses: Marketing General and administrative Research and development Total operating expenses Operating income Other income (expense): Interest and dividend income 7 11 Interest expense - ) Other expense, net (7 ) - Total other expense - ) Income before income taxes Income tax expense Net income $ $ Income per ordinary share: Basic $ $ Diluted $ $ Weighted average ordinary shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): - - Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. 5 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CAPITAL EQUITY (in thousands) Ordinary Shares Additional Paid-in Capital Treasury Stock Retained Earnings Total Capital Equity Number Amount Number Amount Balance, January 1, 2016 $ $ ) $ ) $ $ Exercise of ordinary share options 1 1 - 1 Share-based compensation - Issuance of ordinary shares - - ) 2 25 - - Issuance of shares for acquisition - - ) - Net income - Balance, March 31, 2016 (unaudited) $ $ ) $ ) $ $ See accompanying notes to condensed consolidated financial statements. 6 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts and billing adjustments 1 33 Share-based compensation Depreciation and amortization Increase of uncertain tax positions - Deferred income tax provision Interest expense - non-cash - 34 Change in operating assets and liabilities Accounts receivable Inventories ) Deferred costs Prepaid Income taxes 5 Deposits and other current assets ) Other non-current assets ) 2 Accounts payable ) Income taxes payable - Accrued expenses and other current liabilities ) ) Deferred revenue ) Other non-current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment (5
